Citation Nr: 1120510	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-41 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for the service-connected skin disorder, to include a fungal infection not limited to the feet and groin, and contact dermatitis not limited to the left ear and cheek.

2.  Entitlement to service connection for an eye disorder (glaucoma/ocular hypertension).

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for skin cancer, to include melanoma and basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied entitlement to an increased rating for the service-connected fungal infection of the feet and groin, denied entitlement to an increased rating for the service-connected eczema of the left ear canal with contact dermatitis, denied entitlement to an increased rating for the service-connected right great ingrown toenail, and denied service connection for glaucoma, asthma and melanoma of the left earlobe.  

The Veteran's Notice of Disagreement (NOD) with the March 2007 determination was received at the RO in February 2008.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in December 2008.  At the DRO hearing, the Veteran clarified that he did not wish to appeal the issues of entitlement to increased ratings for the service-connected eczema of the left ear canal with contact dermatitis and ingrown right toe nail.  As such, these two issues were not included in the RO Statement of the Case, issued in August 2009.  

In October 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at VA's Central Office in Washington, DC.  Transcripts of his testimony from both hearings are associated with the claims file.  At the October 2010 hearing, the Veteran submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction.  

The record reflects that the Veteran is no longer employed as a pilot.  It is unclear if the Veteran retired as a result of age, or whether the Veteran retired due to his service-connected skin disability, or for some other reason.  As a result, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is raised by the record, and is referred to the RO for appropriate action.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The issues of entitlement to service connection for asthma, and skin cancer, to include melanoma and basal cell carcinoma, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical and lay evidence of record is credible, and establishes that the Veteran's service-connected skin disorders of fungus and contact dermatitis have increased in severity since service, such that their manifestations can no longer be clearly distinguished from one another; and, they combine to produce manifestations which require near-constant systemic therapy of corticosteroids and immunosuppressive drugs for control.

2.  The medical evidence of record establishes that it is at least as likely as not that the Veteran's ocular hypertension is secondary to the longstanding use of Prednisone and other corticosteroids/immunosuppressive medications used for the service-connected skin rash; the Veteran does not have a current diagnosis of glaucoma.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent rating for the service-connected skin disorder have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

2.  Ocular hypertension is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The grant of  service connection for glaucoma constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

Regarding the increased rating claim, the RO provided the appellant pre-adjudication notice by letter dated in April 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notice also specifically provided notice of how VA assigns ratings and effective dates in compliance with the holding in Dingess.  

Moreover, that information was reiterated in a subsequent notice to the Veteran in July 2008.  The July 2008 notice also provide the specific rating criteria pertinent to the Veteran's skin disorder.  Additionally, the RO has, during the course of the appeal, provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of the disability, and afforded the Veteran the opportunity to give testimony before the Board.  The medical examination reports are adequate as they are based on a review of the history, an examination, and as information was provided that is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the skin issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Increased Rating

The Veteran seeks an increased rating for the service-connected skin disorder, rated as 10 percent disabling.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted disability is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When service connection was initially established in December 1964, the Veteran's skin disorder was limited to the specific locations noted on examination at that time, despite the fact that the service treatment records noted the claimed rash on other locations of the body.  For example, the October 1964 VA examination report conducted in conjunction with the Veteran's initial claim of service connection noted findings of a rash on the groin, left ear and check, as well as itchy feet.  In turn, the December 1964 rating decision established service connection for fungus infection, feet and right groin, as well as dry eczema left ear canal with contact dermatitis, left ear lobe and cheek.  A 10 percent disability rating was assigned for the fungus and a 10 percent disability rating was assigned for the eczema/dermatitis.  

A March 1970 rating decision decreased the 10 percent disability rating for the eczema of the left ear canal with contact dermatitis from 10 percent to 0 percent, effective from June 1, 1970, based on the evidence of record at that time.  

In March 2006, the Veteran submitted a claim for increase, asserting that his skin condition had gotten much worse.  The RO denied the Veteran's claim for increase, essentially finding that the Veteran's current skin rash was a separate and distinct disability, incurred long after service discharge, and unrelated to the service-connected fungus and eczema/contact dermatitis.  

However, the Veteran maintains that he has always had the same skin rash since service, and it has waxed and waned over the years, but became extremely severe in the mid 1990's and has required the use of corticosteroids and immunosuppressant medications since that time.  

Indeed, the STRs note diffuse maculopap dermatitis involving the hands, forearms and shoulders.  That entry, from 1964, notes that the Veteran was seen previously with the same thing and felt to have contact dermatitis.  This is in addition to STRs noting a groin rash and a rash on the nose.  

In a post-service VA examination from January 1970, the Veteran noted that during service he developed a fungus on both feet, both external ear canals, left groin, both elbows and adjacent forearms extensor surfaces.  The Veteran further reported that the symptoms continued periodically since through the years since that time.  This was evident on examination, as the examiner noted scaling on the extensor surfaces of each elbow and adjacent forearm.  

Private treatment records from Dr. Rosenburg and Dr. S. Kittay, MD, from 1971 through the 1980's, 1990's and through 2004 show continuity of symptoms.  During this time, the Veteran periodically broke out in a rash or fungus located on some part of his body, including the arms, hands, groin, feet, and upper body.  For example, an October 1979 dermatology note indicates dermatitis papular eruption upper trunk pruritis.  Fine papular eruption was noted on the chest back and arms, and the Veteran indicated it had been present for 4 to 5 days.  Similarly, a recurrent fungus on the feet was noted in 1982 and 1985.  In April 1986, the Veteran presented with a rash on his leg, thumb and both feet.  In October 1986, the Veteran presented with a rash on the lower legs and hands.  The skin looked more eczematous than tinea.  This pattern continued, and in December 1989, the Veteran presented with an extensive rash on the neck and back.  

The records from 1990 through 2004 continue to show the same periodic treatment for a skin rash and fungus covering various parts of the body.  

Employment physical examinations conducted by the Veteran's prior employer, General Electric between 1995 and 1997 note that the Veteran had a history of a generalized pruritic erythmatous maculopapular rash treated with steroids in 1979, and then again in 1995.  A June 1998 statement from the company's medical director noted that the Veteran had a diffuse red rash which involved almost 80 percent of his body in January 1996. 

Additionally, private and VA records from 2005 through the present show the same pattern of periodic treatment for a skin rash.  For example, a January 2005 private record from Dr. Kittay's office notes that the Veteran was "clear during his cruise and within 48 hours he began itchy feeling under the left armpit."  On examination, the rash had spread to the face, neck, scalp, ears, nose, lips and all four extremities.  

Upon VA examination in May 2006, the Veteran explained that his rash in service subsequently spread extensively over this entire body and at times had been so severe that he had not been able to work because of the medications he was taking.  His medications included Prednisone and Ambien.  The examiner noted that the Veteran developed severe outbreaks of his rash on various trips overseas, and was treated with Claritin, Topicort and a Prednisone taper.  Medication at the time of the examination included Cyclosporine 200 mg twice daily.  

The examiner concluded that the Veteran's foot fungus had generally resolved, but the examiner was unable to determine if the current corporal rash/exacerbations were related to initial service-connected rash.  The examiner noted that the pathology reports over the years did not support a single diagnosis, but the Veteran gave a history of varied skin disturbances since service.  

A December 2007 memorandum from Dr. Cohen, one of the Veteran's private dermatologists notes that the Veteran suffered from a severe hypersensitivity reaction on his skin which was treated with CellCept 3000 mg daily, soporific (sedating) antihistamines such as promethazine, and the sleep aid Ambien.  Dr. Cohen further noted that all of the above medications were necessary to provide some semblance of control of his debilitating eruption.  

In a July 2008 statement, the Veteran's nurse from his private dermatology office indicated that the Veteran had been under Dr. Kittay's care since September 1985, and prior to that time, was under the care of Dr. Rosenberg from 1971 until his unexpected death in May 1985.  

At his DRO hearing in December 2008, the Veteran testified that he was on immunosuppressive medication for his rash.  Currently, he took CellCept daily, an oral medication, and prior to that, he used cyclosporine.  The Veteran testified that he had been taking immunosuppressive medications since 1995.

VA outpatient dermatology records note that the Veteran had chronic dermatitis of unclear etiology.  Undated photographs clearly show that, during an outbreak, the Veteran had a severe skin rash covering nearly his entire body.

At a VA examination in June 2009 it was noted that the Veteran had a slight exacerbation of his skin rash when he attempted to reduce the dose of his immunosuppressive.  On examination there was minimal rash, but the examiner explained, per the diagnosis, that the service-connected rash was well-controlled on immunosuppressive medication.

In a March 2010 statement, Dr. Cohen, one of the Veteran's other private dermatologists, indicated that he had been treating the Veteran for the prior 13 years for a severe hypersensitivity reaction, which required innumerable oral antihistamines at various doses as well as the past use of cyclosporine and more currently mycophenolate mofetil.  Dr. Cohen indicated that based upon a review of the Veteran's service records from 1964, when it was noted that a diffuse dermatitis was noted on the Veteran's body, there was a possibility that the Veteran's current skin condition dated back to service.  

In a September 2010 statement, Dr. Kittay noted that the Veteran had suffered from long-term problems with eczema and various other infections of the skin which have required topical creams and ointments as well as systemic medications including oral and injectable steroids, and medications including Imuran, CellCept and other medications.  Dr. Kittay noted that the Veteran had been using topical steroid creams for the condition since at least 1978.  

In a September 2010 statement from the Veteran, he reiterated his contentions regarding the onset of his rash in service.  The Veteran explained that he developed a rash during service in October 1962 that covered about 50 percent of his body.  The Veteran explained that this rash, along with other rashes, including the rash on his groin and his athlete's feet all began during service.  In support of his contentions, the Veteran submitted lay statements prepared by his wife and a fellow serviceman with whom the Veteran served.  The Veteran's wife noted that she and the Veteran began dating soon after the Veteran was discharged from active duty and she recalled his skin rashes in varying degrees ever since they had met.  She also noted that the rashes had gotten progressively worse over the years, and dramatically since the late 1970's.  

In another lay statement, from R. W., he confirmed that the Veteran indeed suffered with skin rashes during service.  

The Veteran reiterated his contentions at his personal hearing before the undersigned in October 2010.  In particular, the Veteran asserted that he was treated in service for a skin rash, and has been treated for various skin rashes ever since, with the use of corticosteroids and immunosuppressive medications since the late 1970's.  

In sum, there has clearly been an evolution of the Veteran's skin disorder since service, and although the May 2006 VA examiner was unable to determine whether the current skin condition was related to the service-connected disability, there is overwhelming evidence to suggest that it is.  The evidence of record establishes that it likely began in service with STRs noting patchy rashes on the forearms, nose, and groin, and the Veteran's credible testimony indicating additional rashes covering up to 50 percent of his body.  Although at the time of the initial post-service examination in December 1964 only a rash on the ear lobe and groin was noted, the Veteran had provided credible testimony indicating that he suffered from a skin rash during service on places other than just the ear lobe and groin.  He has provided a lay statement supporting this assertion, and there is no reason to doubt his credibility in this regard.  Moreover, the Veteran is certainly competent to state that he suffered with a skin rash in service.  Furthermore, in hindsight, this is clear based on the subsequent evidence of record, which shows that the Veteran's systemic skin eruptions became worse over the years, as noted by the chronology outlined above.  The Veteran's private dermatologists have indicated such, and the 2009 VA examiner specifically referred to the Veteran's skin rash as being service-connected.  Although the VA examiner in May 2006 suggested that the Veteran's skin disorders over the years may not all be the same disorder or have the same etiology, one thing is clear, the Veteran has a "severe skin hypersensitivity reaction", and this was explained in a memorandum by Dr. Cohen in December 2007.  The evidence further shows that this hypersensitive skin reaction began during service, despite what the RO chose to call it at the time service connection was granted.  Nonetheless, the RO included dermatitis and fungus in the service-connected disabilities, and accordingly, based on the medical conclusions provided by two private dermatologists as well as the 2009 VA examiner, coupled with the Veteran's credible statements, all doubt is resolved in the Veteran's favor, and the Veteran's current skin rash is determined to be an evolution of the same rash incurred in service, and which is service-connected.  

In essence, it is essentially not possible to disassociate the Veteran's skin rash from his service-connected skin disability.  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Moreover, according to 38 C.F.R. § 4.13, the repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology must be kept in mind.  The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  That is exactly the point made here.  Accordingly, a determination must be made as to whether an increased rating is warranted for the service-connected skin disorder, which includes a skin rash that is controlled with the near-constant use of immunosuppressive oral medication.  

The Veteran filed his claim for an increased rating in March 2006, and his skin disability, which includes a fungus and dermatitis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.

Prior to August 30, 2002, under Diagnostic Code 7806, a 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area. A 30 percent was warranted for constant exudation or itching, extensive lesions, or marked disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Effective August 30, 2002, under the provisions of Diagnostic Code 7806, a noncompensable disability rating is warranted for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected and requiring no more than topical therapy during the past 12 - month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 2002).  A 10 percent disability evaluation is warranted where at least 5, but less than 20 percent of the entire body is affected, or for at least 5 but less than 20 percent of the exposed affected areas, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the prior 12-month period.  Id.  A 30 percent disability rating is warranted for dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly during the prior 12 - month period. Id.  The highest disability rating of 60 percent is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month.  Id.  The disability can also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801-7805) depending upon the predominant disability.  

Diagnostic Code 7813 governs dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris).  This disabilities are to be rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804 or 7805), or dermatitis (7806), depending on the predominant disability. 

The skin regulations were again amended effective October 23, 2008.  The regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applied in this case, the regulatory changes will not be considered in this case.

Based on the foregoing, the criteria are met for the assignment of a 60 percent rating during the entire appeal period.  The evidence clearly shows that the Veteran requires the constant use of daily oral immunosuppressive drugs to control his skin eruptions.  That is the maximum rating allowable under Diagnostic Code 7806.  There is no other Diagnostic Code which would more appropriately rate the Veteran's service-connected skin disorder, and which would provide for a higher rating.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected skin disorder under consideration here has otherwise rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case, particularly the fact that the 60 percent disability rating contemplates the Veteran's constant use of immunosuppressive drugs for control of his skin condition.  Furthermore, the evidence shows that if the Veteran tries to lower his dosage, he breaks out in a full-body rash.  Thus, the Veteran's symptoms are adequately compensated by the 60 percent rating in this case.  To the extent that the Veteran has reported that he has missed days at work, during the pendency of this claim, due to the medication he takes for this disability, the Board notes that the assignment of a 60 percent evaluation contemplates that there is commensurate industrial impairment.  Moreover, it is the use of the medication in this case, which entitles him to the schedular evaluation that he was assigned.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Service Connection

The Veteran seeks service connection for glaucoma, asserting that it developed as a result of overuse of Prednisone and other corticosteroids and immunosuppressive medications to treat the service-connected skin disorder.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private treatment records show that the Veteran developed glaucoma suspect in the late 1990's.  However, although the Veteran asserts that he has glaucoma, service connection is warranted for glaucoma at this time.  In that regard, the Board finds that the Veteran is not competent as a lay person to diagnose glaucoma.  Private treatment records from Dr. Kittay appear to indicate that the Veteran does have glaucoma, but a November 2010 memorandum from Dr. Altman at the Danbury Eye Physicians & Surgeons indicates that the Veteran had been followed there as a glaucoma suspect based on elevated intraocular pressure.  Dr. Altman further noted that elevated intraocular pressure put the Veteran at risk of developing glaucoma, and indicated that the Veteran's eye pressure seemed to elevate even more when he was on systemic steroids for his dermatitis.  Although the Veteran was using Brimonidine eye drops to control his eye pressure, Dr. Altman indicated that he would always need to be followed to monitor his eye pressure to check for the possible development of glaucoma.  In addition, glaucoma was not diagnosed on VA examination.  This examination report was prepared following a thorough examination and a review of the medical history and is entitled to great probative weight.  The Board finds that the examination report and the statement from Dr. Altman outweigh the treatment records from Dr. Kittay that appear to indicate that the Veteran has glaucoma.  As the most probative evidence shows that the Veteran does not currently have glaucoma, service connection for service connection for glaucoma is not warranted.  

However, in a July 2009 VA examination the examiner noted the Veteran's long-standing use of oral prednisone to control his service-connected skin disorder.  The examiner also noted that the Veteran began treatment for ocular hypertension in 1998.  The Veteran reported heavy use of oral prednisone through the 1990's into early 2000's, and his last use was three weeks prior to the examination.  The examiner concluded that the Veteran had a long-standing history of oral prednisone use which was as likely as not a contributing factor to his elevated intraocular pressure (IOP).  The examiner further noted that it was likely that oral prednisone was at least contributing to his fluctuating elevated IOP, but also likely that he had a tendency to have elevated IOP without prednisone.  

There is no opinion to the contrary.  Thus, the evidence shows that the use of prednisone for the service-connected skin disorder at least as likely as not contributed to the Veteran's development of ocular hypertension.  In other words, a service-connected disability is, as likely as not, the proximate cause of the Veteran's ocular hypertension, or elevated ocular pressure.  Under these circumstances, service connection for ocular hypertension is warranted.    


ORDER

An increased rating to 60 percent for the service-connected skin disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for ocular hypertension (glaucoma suspect), as secondary to the service-connected skin disorder, is granted.



REMAND

The Veteran seeks service connection for asthma and skin cancer (melanoma and basal cell).  

The Veteran did not develop asthma until he began using steroids, and he asserts that his use of prednisone is related to the development of his asthma.  This is a medical question requiring examination.  

The Veteran also maintains that he developed skin cancer as a result of excessive sun exposure during service.  This is a medical question requiring examination.  

In light of the need for examinations, all pertinent private and/or VA records dating from October 2010 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA records dating from October 2010.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claims on appeal that the Veteran identifies that have not been previously secured.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).  

3.  Schedule the Veteran for a respiratory examination to determine the current nature and likely etiology of any asthma.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran developed asthma secondary to the overuse of steroids to treat his service-connected skin rash.  If not, is the asthma aggravated (i.e., permanently worsened) beyond the natural progression by the medication(s) used to treat his service-connected skin rash.  In the alternative, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the asthma originated in service or is related to active service.  A complete rationale should accompany all opinions expressed.

4.  Schedule the Veteran for a dermatology examination to determine the current nature and likely etiology of any skin cancer.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that any claimed skin cancer, if found, was incurred during active service, or as a result of overexposure to sun during active service; or, in the alternative, whether it is due to or aggravated (i.e., permanently worsened) beyond its natural progression by the service-connected skin disorder.  Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his sun exposure during, and after, service and should consider the location of the cancer sites.  The examiner should provide a complete rationale for all opinions expressed.  

5.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination reports do not provide the information requested above, return the report(s) as insufficient.  Thereafter, readjudicate the Veteran's claims after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


